UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-5086


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHAHIEE JERMAINE FLOWERS, a/k/a Munchie,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Margaret B. Seymour, District Judge.
(1:06-cr-00558-MBS-2)


Submitted:   October 28, 2011             Decided:   November 7, 2011


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Michael Hisker, Duncan, South Carolina, for Appellant.
John David Rowell, Assistant United States Attorney, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Shahiee       Jermaine        Flowers          appeals       his        168-month

sentence     imposed      on    remand   following          his    jury       conviction     of

conspiracy     to       possess     with      intent        to     distribute          and   to

distribute cocaine and cocaine base (“crack”), in violation of

21 U.S.C. § 846 (2006); three counts of possession with intent

to   distribute     and    distribution           of   crack,     in    violation       of   21

U.S.C.A. § 841(a)(1), (b)(1)(B) (West 1999 & Supp. 2011); and

aiding and abetting possession with intent to distribute cocaine

and crack, in violation of 21 U.S.C.A § 841(a)(1), (b)(1)(C)

(West Supp. 2011), and 18 U.S.C. § 2 (2006).                            Counsel filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting that there are no meritorious grounds for appeal but

questioning whether the district court imposed an unreasonable

sentence.     Flowers filed two pro se supplemental briefs, arguing

that   (1)   the    Government       improperly            bolstered      a    confidential

informant’s credibility at trial; (2) the district court erred

in   replacing      a    juror    with   an       alternate       without       an   explicit

finding that the juror was unable to perform or disqualified

from   performing         her     duties      as       a    juror;      (3)      the     court

constructively          amended    the     indictment;            and   (4)      the     court

violated his Sixth Amendment rights in sentencing him based on

an amount of crack greater than the amount for which the jury

found him responsible.            Finding no reversible error, we affirm.

                                              2
            Counsel     for       Flowers    questions      whether   the     district

court imposed a reasonable sentence.                   Because Flowers did not

request a sentence different than the one ultimately imposed

(which    was     a     downward       variance       based     on    a    one-to-one

crack-to-cocaine       ratio),       his    sentence    is    reviewed     for   plain

error.    See United States v. Lynn, 592 F.3d 572, 578-79 (4th

Cir. 2010).       Thus, Flowers “must show that an error (1) was

made, (2) is plain (i.e., clear or obvious), and (3) affects

substantial rights.”           Id. at 577.          We must begin by reviewing

the sentence for significant procedural error, including such

errors as “failing to calculate (or improperly calculating) the

Guidelines range, treating the Guidelines as mandatory, failing

to    consider    the       [18     U.S.C.]       § 3553(a)     [(2006)]      factors,

selecting    a    sentence        based     on    clearly    erroneous     facts,    or

failing to adequately explain the chosen sentence.”                           Gall v.

United   States,      552 U.S. 38,    51    (2007).      If    there    are   no

significant procedural errors, we then consider the substantive

reasonableness of the sentence, taking into account the totality

of the circumstances.              United States v. Pauley, 511 F.3d 468,

473 (4th Cir. 2007).

            We conclude that the district court did not commit

plain error in sentencing Flowers to 168 months’ imprisonment.

The    district       court       varied    below     the     applicable      advisory

Guidelines range, and it is clear from the proceedings below

                                             3
that the court considered both parties’ arguments and had “a

reasoned       basis    for    exercising          its     own    legal       decisionmaking

authority.”           See United States v. Boulware, 604 F.3d 832, 837

(4th     Cir.    2010)      (internal        quotation           marks       and     alteration

omitted).

               In accordance with Anders, we have examined the entire

record    and    the    issues      raised     by    Flowers       in    his       supplemental

briefs, and find no meritorious issues for appeal.                                 We therefore

affirm the district court’s judgment.                       This court requires that

counsel inform Flowers, in writing, of his right to petition the

Supreme       Court    of   the    United    States        for    further      review.       If

Flowers requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in     this    court     for      leave   to       withdraw       from       representation.

Counsel’s motion must state that a copy thereof was served on

Flowers.        We dispense with oral argument because the facts and

legal    contentions        are     adequately       presented          in    the     materials

before    the    court      and    argument        would    not     aid      the     decisional

process.

                                                                                       AFFIRMED




                                               4